30 A.3d 1102 (2011)
Jamil JOHNSON, Petitioner
v.
Pamela PRYOR-DEMBE of Philadelphia County Common Pleas Court, Respondent.
No. 68 EM 2011.
Supreme Court of Pennsylvania.
October 24, 2011.

ORDER
PER CURIAM.
AND NOW, this 24th day of October, 2011, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation not permitted). The Prothonotary is directed to forward the filings to counsel of record. Additionally, the Prothonotary is directed to strike the jurist's name from the caption.